DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the grounds of non-statutory double patenting as being unpatentable over claims of the U.S. patents listed below which recite a molybdenum layer.  Although the claims, when compared to each other, are not identical, they are not patentably distinct from each other because a molybdenum layer is the only required physical structure and chemical composition of Claim 9.  Thus, the molybdenum layers of the cited patents are identical to the claimed physical structure and chemical composition of the present Claim 9, and therefore, the molybdenum layers of the cited patents are each presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining their reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V.


    PNG
    media_image1.png
    113
    276
    media_image1.png
    Greyscale


Claim 14 is rejected (or provisionally rejected) on the grounds of non-statutory double patenting as being unpatentable over claims of the U.S. patents and U.S. patent applications (cited by their publication number) listed below which recite a silicon layer (including, e.g., silicon film, silicon wafer, silicon substrate).  Although the claims, when compared to each other, are not identical, they are not patentably distinct from each other because a silicon layer is the only required physical structure and chemical composition of Claim 14.  Thus, the silicon layers of the cited patents and cited patent applications (cited by their publication number) are identical to the claimed physical structure and chemical composition of the present Claim 9, and therefore, the silicon layers of the cited patents are each presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining their reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V.  Note that the double patenting rejections based on U.S. patent applications are provisional rejections, because the claims have not yet been issued as a U.S. patent.


    PNG
    media_image2.png
    356
    280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    272
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al., US 2016/0011345 (Hofmann ‘345).
Regarding Claim 1, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (a second reflective layer 314 can be formed from molybdenum, wherein nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (a first reflective layer 312 can be formed from silicon; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (the claimed “x” and “y” are not both equal to zero because of the nitrogen in the second reflective layer 314 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann).

Regarding Claim 5, Hofmann discloses:  wherein the first layer and the second layer are each characterized as exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] and silicon layer [312] of Hofmann each have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are each presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining their reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 6, Hofmann discloses:  wherein a nitrogen concentration in one of the layers varies along a thickness thereof according to a predefined gradient (diffusion of the preventative layer 426 [containing nitrogen] into the surrounding amorphous [molybdenum] layers [422, 424], thereby providing a predefined gradient of higher nitrogen concentration in the portions of layers 422, 424 which are closer to layer 426, and gradually decreasing nitrogen concentration along a thickness direction going away from layer 426; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann; but see especially paragraph [0098] of Hofmann).

Regarding Claim 7, Hofmann discloses:  wherein the first layer and the second layer form a set having an interface therebetween, wherein a plurality of sets is present in a laminate of the sets (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann).

Regarding Claim 8, Hofmann discloses:  wherein a nitrogen concentration in one of the layers of a first of the sets is different than a nitrogen concentration in a corresponding layer of a second of the sets (the nitrogen gradient in layers 422, 424 of layer 314, due to diffusion of nitrogen from the preventative layer 426, means that a nitrogen concentration in one of the molybdenum layers of a first set of Mo/Si layers [e.g., in a portion of layer 314 closest to layer 426] will be greater than a nitrogen concentration in one of the molybdenum layers in a different set of Mo/Si layers [e.g., in a portion of layer 314 which is furthest from layer 426]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIGS. 3, 4, 10-14 of Hofmann; but see especially paragraph [0098] of Hofmann).

Regarding Claim 9, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (a first reflective layer 312 and a second reflective layer 314 can be formed from silicon and molybdenum, respectively; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “x” may be zero, which corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of molybdenum [Mo]);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] of Hofmann has a physical structure and chemical composition which is identical to the claimed invention, the molybdenum layer of Hofmann is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 10, Hofmann discloses:  wherein x = 0.2 to 0.6 (nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann).

Regarding Claim 11, Hofmann discloses:  wherein the layer is substantially amorphous or nanocrystalline (multilayer stack 306 formed with amorphous molybdenum, such as layers 422, 424; paragraphs [0072], [0087]-[0106] and FIG. 4 of Hofmann).

Regarding Claim 12, Hofmann discloses:  the layer is characterized by maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] of Hofmann has a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 9 above], the molybdenum layer of Hofmann is presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures).

Regarding Claim 13, Hofmann discloses:  wherein a nitrogen concentration in the layer varies along a thickness thereof according to a predefined gradient (diffusion of the preventative layer 426 [containing nitrogen] into the surrounding amorphous [molybdenum] layers [422, 424], thereby providing a predefined gradient of higher nitrogen concentration in the portions of layers 422, 424 which are closer to layer 426, and gradually decreasing nitrogen concentration along a thickness direction going away from layer 426; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann; but see especially paragraph [0098] of Hofmann).

Regarding Claim 14, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (a first reflective layer 312 and a second reflective layer 314 can be formed from silicon and molybdenum, respectively; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “y” may be zero, which corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the silicon layer of Hofmann [312] has a physical structure and chemical composition which is identical to the claimed invention, the silicon layer of Hofmann is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 4,471,004.
Regarding Claim 1, Kim discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0 and 0.8; column 3, lines 35-44 and FIGS. 2, 3A-3D of Kim); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (layer 14 may be silicon nitride, which has a chemical formula Si3N4, wherein such formula indicates three atoms of silicon for every four atoms of nitrogen, and thus the formula may be written as Si0.43N0.57, and thus y = 0.57, and 0.57 is a number between 0 and 0.8; column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (neither “x” nor “y” is equal to zero because both the molybdenum nitride layer [11b] and the silicon nitride layer [14] contain nitrogen; column 3, lines 35-44 and column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 2, Kim discloses:  wherein x = 0.2 to 0.6 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0 and 0.8; column 3, lines 35-44 and FIGS. 2, 3A-3D of Kim), wherein y = 0.2 to 0.6 (layer 14 may be silicon nitride, which has a chemical formula Si3N4, wherein such formula indicates three atoms of silicon for every four atoms of nitrogen, and thus the formula may be written as Si0.43N0.57, and thus y = 0.57, and 0.57 is a number between 0 and 0.8; column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 9, Kim discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0 and 0.8; column 3, lines 35-44 and FIGS. 2, 3A-3D of Kim);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum nitride layer [11b] of Kim has a physical structure and chemical composition which is identical to the claimed invention, the molybdenum nitride layer of Kim is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 10, Kim discloses:  wherein x = 0.2 to 0.6 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0.2 and 0.6; column 3, lines 35-44 and FIGS. 2, 3A-3D of Kim).

Claims 1, 3, 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al., US 2014/0268081 (Hofmann ‘081).
Regarding Claim 1, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (nitrogen can be added to disrupt the structure of deposited molybdenum to form an amorphous phase in metallic layer 300; paragraphs [0049]-[0058] and FIG. 3 of Hofmann); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (in Hofmann, the claimed “x” and “y” are not both equal to zero because of the nitrogen in metallic layer 300 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0049]-[0058] and FIG. 3 of Hofmann).

Regarding Claim 3, Hofmann discloses:  wherein the first layer and the second layer are each substantially amorphous or nanocrystalline (amorphous phase in metallic layer 300 [molybdenum layer] due to nitrogen, and silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0049]-[0058] and FIGS. 1-3 of Hofmann).

Regarding Claim 4, Hofmann discloses:  wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer and silicon layer of Hofmann both have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 19, Hofmann discloses:  A method, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a first layer and a second layer using a magnetron sputtering machine (magnetron sputtering tool 132 used to deposit a multi-layer stack over a substrate; paragraph [0054] and FIGS. 1-4 of Hofmann);
wherein the first layer consists essentially of Mo1-xNx, where x = 0 to 0.8 (nitrogen can be added to disrupt the structure of deposited molybdenum to form an amorphous phase in metallic layer 300; paragraphs [0049]-[0058] and FIG. 3 of Hofmann);
wherein the second layer consists essentially of Si1-yNy, where y = 0 to 0.8 (silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (in Hofmann, the claimed “x” and “y” are not both equal to zero because of the nitrogen in metallic layer 300 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0049]-[0058] and FIG. 3 of Hofmann);
wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer and silicon layer of Hofmann both have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining their amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubler et al., US 5,015,353.
Regarding Claim 14, Hubler discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler; the Examiner notes that ordinary silicon nitride Si3N4 may be written as Si0.43N0.57, which denotes the same relative proportions of silicon and nitrogen as Si3N4, and which satisfies the claimed Si1-yNy, where “y” is equal to 0.57, and 0.57 is a number between 0 and 0.8);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the silicon nitride layer of Hubler has a physical structure and chemical composition which is identical to the claimed invention, the silicon nitride layer of Hubler is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 15, Hubler discloses:  wherein y = 0.2 to 0.6 (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler).

Regarding Claim 16, Hubler discloses:  wherein the layer is substantially amorphous or nanocrystalline (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler).

Regarding Claim 17, Hubler discloses:  the layer is characterized by maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the silicon nitride layer of Hubler has a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 14 above], the silicon nitride layer of Hubler is presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 18, Hubler discloses:  wherein a nitrogen concentration in the layer varies along a thickness thereof according to a predefined gradient (refractive index varies continuously with film depth by varying the stoichiometry of the film; Abstract and column 2, lines 7-12 and FIGS. 1-4 and Claim 9 of Hubler).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann ‘345 in view of Hofmann ‘081.
Regarding Claims 19 and 20, Hofmann ‘345 discloses:  A method, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a first layer and a second layer using a magnetron sputtering machine (first reflective layer 312 and second reflective layer 314 can be formed with magnetron sputtering; paragraphs [0052], [0069], [0070], [0076] and FIGS. 2-4 of Hofmann);
wherein the first layer consists essentially of Mo1-xNx, where x = 0 to 0.8 (a second reflective layer 314 can be formed from molybdenum, wherein nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the second layer consists essentially of Si1-yNy, where y = 0 to 0.8 (a first reflective layer 312 can be formed from silicon; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (the claimed “x” and “y” are not both equal to zero because of the nitrogen in the second reflective layer 314 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the first layer has a substantially amorphous nature (second reflective layer 314 [molybdenum layer] comprises amorphous layers 422, 424; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the first layer and the second layer form a set having an interface therebetween (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann);
wherein a plurality of sets is present in a laminate of the sets (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann);
wherein a nitrogen concentration in one of the layers of a first of the sets is different than a nitrogen concentration in a corresponding layer of a second of the sets (the nitrogen gradient in layers 422, 424 of layer 314, due to diffusion of nitrogen from the preventative layer 426, means that a nitrogen concentration in one of the molybdenum layers of a first set of Mo/Si layers [e.g., in a portion of layer 314 closest to layer 426] will be greater than a nitrogen concentration in one of the molybdenum layers in a different set of Mo/Si layers [e.g., in a portion of layer 314 which is furthest from layer 426]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIGS. 3, 4, 10-14 of Hofmann; but see especially paragraph [0098] of Hofmann).

Hofmann ‘345 does not appear to explicitly disclose:  wherein the second layer has a substantially amorphous nature.
Hofmann ‘081 is related to Hofmann ‘345 with respect to extreme ultraviolet lithography systems and methods.
Hofmann ‘081 teaches:  wherein the second layer has a substantially amorphous nature (in an alternating molybdenum / silicon layer stack, in addition to an amorphous molybdenum layer, the silicon layer may be deposited as an amorphous layer; see paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann ‘081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amorphous nature of the silicon layer of Hofmann ‘081 for the silicon layer of Hofmann ‘345 because an amorphous nature results in lower roughness, thereby resulting in better reflectivity with less flare, as taught in paragraphs [0051], [0054], [0056], [0058] of Hofmann ‘081.
Thus, the combined teachings of Hofmann ‘345 and Hofmann ‘081 disclose:  wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer of Hofmann ‘345 and the silicon layer based on the combined teachings of Hofmann ‘345 and Hofmann ‘081 both have a physical structure and chemical composition which is identical to the claimed invention, and are both formed using a method which is identical to the claimed invention [magnetron sputtering], the disclosed molybdenum layer and silicon layer are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining their amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872